Citation Nr: 1746741	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD), in excess of 30 percent prior to June 14, 2011, and in excess of 50 percent since June 14, 2011. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel





INTRODUCTION

The Veteran had a period of active duty service from March 1967 to February 1969. 

This matter initially came before the Board of Veterans Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Oakland, California.

In August 2015, the Board remanded the appeal for further development. 

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans claim was previously remanded in August 2015 with instructions for a hearing to be scheduled and held before a Veterans Law Judge.  On January 2016, the Veteran requested that his hearing request be withdrawn and the appeal be returned to the Board for adjudication. 

The Veteran's most recent psychiatric examination was conducted in June 2011.  Following that examination, the Veteran's rating was increased as noted on the title page.  He subsequently submitted a substantive appeal indicating that he thought a higher rating was warranted.  The Veteran's request for an increase rating for PTSD suggests he believes that his symptoms have worsened since that time.  As such, a new VA examination should be conducted.  

Further, it is unclear from the record whether the Veteran is getting any type of treatment or therapy for the service connected psychiatric disorder.  As a contemporaneous examination is indicated, he should be provided an opportunity to identify and obtain or assist in obtaining any pertinent records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, any outstanding VA or private treatment records pertaining to the issue on appeal.  The Veteran's assistance in identifying and obtaining these records should be requested as needed.  All attempts to obtain records should be documented in the electronic record.

2. Schedule the Veteran for a new examination in connection with his increased rating claim for PTSD.  A complete copy of the record should be made available to the examiner selected to conduct the examination.

The examiner should provide a complete description of the Veteran's PTSD symptomatology, and should include a description of how his disability affects his ability to obtain and maintain employment. The examiner should also offer his detailed opinion as all pertinent symptoms and functional limitations caused by the PTSD.

3. The AOJ should review the record carefully to assure that the requested development has been conducted and to assure that the complex medical questions have been addressed and that the questions answered are appropriate to the Veteran's duty status at each relevant time period.

4. Then, if any determination remains unfavorable to the appellant, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last supplemental statement of the case.  The appellant and his representative should be afforded the applicable time period in which to respond to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




